Citation Nr: 0100623	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for the VA's alleged failure to diagnose 
and treat the veteran's squamous cell carcinoma of the right 
upper lung in a timely manner.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February to April in 
1959, and his DD Form 214 indicates an additional one month 
and twenty-six days of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The Board remanded this case back to 
the RO for further development in December 1999, and the case 
has since been returned to the Board.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1993). 

In this case, the veteran's claims file includes a 
hospitalization report from Barnes-Jewish Hospital in St. 
Louis, dated in October 1997, which makes reference to 
x-rays from "an outside hospital" taken six weeks earlier.  
Reports of these x-rays, as well as a review of the veteran's 
claims file by an appropriate VA doctor, would be helpful in 
reaching a determination of his claim.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of the medical facility where he 
received treatment six weeks prior to his 
October 1997 hospitalization at Barnes-
Jewish Hospital.  This information should 
be included in a signed release form.

2.  Then, the RO should request all 
records of medical treatment from the 
identified facility, including chest x-
ray films (not just the radiographic 
reports).  Any records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation from the 
contacted entity to that effect should be 
included in the veteran's claims file.

3.  Then, the veteran's claims file 
should be made available to an 
appropriate VA doctor, and the doctor is 
requested to review the entire claims 
file, to include a comparative study of 
all relevant chest x-ray films and other 
pertinent medical records, for the 
purpose of answering the question of 
whether it is at least as likely as not 
that the veteran's squamous cell 
carcinoma was incurred or aggravated as a 
result of any aspect of VA treatment, 
including a failure to diagnose this 
disease in a timely manner.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for the VA's alleged failure to 
diagnose and treat the veteran's squamous 
cell carcinoma of the right upper lung in 
a timely manner.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  The 
Board would remind the RO that this 
adjudication should occur in a timely 
manner, as the veteran's records suggest 
that he is terminally ill.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


